            Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 1 of 34




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                           )
In re:                                                     )   Chapter 11
                                                           )
WHITING PETROLEUM CORPORATION,                             )   Case No. 20-32021 (DRJ)
et al.,1                                                   )
                                                           )   (Jointly Administered)
                                    Debtors.               )
                                                           )   Ref. Docket No. 34, 61


                    SECOND INTERIM ORDER UNDER 11 U.S.C. §§ 105, 361, 362,
                   363 AND 507, AND BANKRUPTCY RULES 2002, 4001 AND 9014
                    (I) AUTHORIZING DEBTORS TO USE CASH COLLATERAL,
                   (II) GRANTING ADEQUATE PROTECTION TO PREPETITION
                        SECURED PARTIES AND (III) SCHEDULING A FINAL
                       HEARING PURSUANT TO BANKRUPTCY RULE 4001(b)

         Upon the motion, dated April 1, 2020, [Docket No. 34] (the “Motion”)2, of Whiting Petroleum

Corporation (“WLL”) and its affiliated debtors, each as debtor and debtor in possession (collectively,

the “Debtors”) in the above-captioned cases (the “Cases”), for entry of interim and final orders (the

“Interim Order” and a “Final Order,” respectively) under sections 105, 361, 362, 363, 503, and 507 of

title 11 of the United States Code (as amended, the “Bankruptcy Code”), Rules 2002, 4001, and 9014 of

the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), rules 4002-1 and

9013-1 of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local Rules”)

and the Complex Case Procedures, seeking:



1
         The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
         number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
         Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and Whiting
         Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite 4700,
         Denver, Colorado 80203.
2
         All capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the Motion.
Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 2 of 34




   (a)   authorization for the Debtors, pursuant to sections 105, 361, 362, 363, 503 and
         507 of the Bankruptcy Code, to (a) use the Cash Collateral (as defined in
         paragraph 4(e) below), and all other Prepetition Collateral (as defined in
         paragraph 4(d) below); and (b) provide adequate protection to the Administrative
         Agent and the other Secured Parties (each as defined below) under the Seventh
         Amended and Restated Credit Agreement, dated as of April 12, 2018 (as
         amended, supplemented or otherwise modified from time to time, the “Credit
         Agreement,” and, together with the Security Instruments (as defined in the Credit
         Agreement) and all other mortgage, security, pledge and guaranty agreements and
         all other documentation executed by any Debtor in connection with any of the
         foregoing, each as amended, supplemented or otherwise modified from time to
         time, the “Credit Documents,” and all debts, liabilities and obligations of every
         kind and nature under the Credit Documents, including all Secured Obligations
         (as defined in the Credit Agreement), the “Credit Agreement Obligations”), by
         and among Whiting Oil and Gas Corporation (“WOG”), as borrower, WLL, as
         parent guarantor, the lenders from time to time party thereto (collectively, the
         “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
         “Administrative Agent”, together with the Lenders and each other Guaranteed
         Creditor (as defined in the Guaranty and Collateral Agreement referenced in
         paragraph 4(a) below), the “Secured Parties”);

   (b)   subject to entry of the Final Order (as defined in paragraph (e) below),
         authorization to grant adequate protection liens on the proceeds and property
         recovered in respect of the Debtors’ claims and causes of action (but not on the
         actual claims and causes of action) arising under sections 544, 545, 547, 548, 549
         and 550 of the Bankruptcy Code or any other state or federal law (collectively,
         the “Avoidance Actions”);

   (c)   subject to entry of the Final Order, subject and subordinate to the Carve Out (as
         defined in paragraph 12(a) below), the waiver by the Debtors of any right to
         surcharge against the Prepetition Collateral or the Adequate Protection Collateral
         (as defined in paragraph 10(b) below) pursuant to section 506(c) of the
         Bankruptcy Code or any other applicable principle of equity or law;

   (d)   to schedule, pursuant to Bankruptcy Rule 4001 and the Complex Case Procedures,
         an interim hearing (the “Interim Hearing”) on the Motion to be held before this
         Court to consider entry of the Interim Order (a) authorizing the Debtors to use the
         Cash Collateral and the other Prepetition Collateral; and (b) granting adequate
         protection to the Administrative Agent and the other Secured Parties;

   (e)   to schedule, pursuant to Bankruptcy Rule 4001 and the Complex Case Procedures,
         a final hearing (the “Final Hearing”) for this Court to consider entry of the Final
         Order in form and substance reasonably acceptable to the Administrative Agent,
         authorizing the Debtors on a final basis to continue to use the Cash Collateral and
         the other Prepetition Collateral and authorizing and approving the relief requested
         in the Motion to become effective pursuant to the Final Order; and

   (f)   waiver of any applicable stay with respect to the effectiveness and enforceability
         of the Interim Order (including a waiver pursuant to Bankruptcy Rule 6004(h)).


                                      2
             Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 3 of 34




        The Interim Hearing having been held by this Court on April 1, 2020; and upon the record made

by the Debtors at the Interim Hearing (including, without limitation, the First Day Declarations); and

this Court having heard and resolved or overruled all objections to the interim relief requested in the

Motion; and the Court having entered the Interim Order on April 2, 2020 [Docket No. 61]; and the

Debtors and the Administrative Agent having agreed to the terms of further interim use of Cash

Collateral as set forth in this second interim order (this “Second Interim Order”); and it appearing that

the interim relief requested in the Motion is in the best interests of the Debtors, their estates and creditors;

and after due deliberation and consideration and sufficient cause appearing therefor,

        IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

        1.      The Motion. The Motion is granted on an interim basis as set forth herein. Any objection

to, or reservation of rights regarding, the entry of this Second Interim Order to the extent not withdrawn

or resolved is hereby overruled on the merits.

        2.      Jurisdiction. This Court has core jurisdiction over the Cases commenced on April 1,

2020 (the “Petition Date”), the Motion, and the parties and property affected hereby pursuant to 28

U.S.C. § 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      Notice. Notice of the Motion, the relief requested therein and the Interim Hearing was

served by the Debtors on the following parties or their counsel: (a) the United States Trustee for the

Southern District of Texas, Houston Division (the “U.S. Trustee”); (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the Administrative Agent; (d) the

indenture trustee for the Debtors’ 5.75% senior unsecured notes due 2021, 6.25% senior unsecured notes

due 2023 and 6.625% senior unsecured notes due 2026 (collectively, the “Senior Notes”) and the

indenture trustee for the 1.25% convertible senior unsecured notes due 2020 (the “Convertible Notes”);

                                                       3
             Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 4 of 34




(e) the ad hoc committee of holders of the Senior Notes and the Convertible Notes (the “Ad Hoc

Committee”); (f) the United States Securities and Exchange Commission; (g) the United States Internal

Revenue Service; (h) the United States Attorney’s Office for the Southern District of Texas; (i) the state

attorneys general for states in which the Debtors conduct business; (j) the Environmental Protection

Agency and similar state environmental agencies for states in which the Debtors conduct business; and

(k) any party that has requested notice pursuant to Bankruptcy Rule 2002. Under the circumstances, the

notice given by the Debtors of the Motion, the relief requested therein and the Interim Hearing constitutes

due and sufficient notice thereof and complies with Bankruptcy Rules 2002, 4001(b), (c) and (d) and the

Bankruptcy Local Rules.

        4.      Debtors’ Stipulations. Without prejudice to the rights of any other party (but subject to

the limitations thereon contained in paragraphs 24 and 25 below) the Debtors admit, stipulate, and agree

that:

                (a)    as of the Petition Date, WLL, WOG, and each of the other Guarantors (as defined
                       in the Guaranty and Collateral Agreement) (collectively, the “Debtor Obligors”)
                       were indebted and liable to the Lenders, without defense, counterclaim or offset
                       of any kind, for all of the Credit Agreement Obligations, including without
                       limitation, Loans (as defined in the Credit Agreement) made by the Lenders in the
                       aggregate principal amount of not less than $1,071,966,400.00 under the Credit
                       Agreement and not less than $2,000,000.00 in face amount of undrawn Letters of
                       Credit (as defined in the Credit Agreement), plus accrued and unpaid interest,
                       indemnification obligations, Swap Obligations (as defined in the Credit
                       Agreement), obligations under all Treasury Management Agreements (as defined
                       in the Credit Agreement) with any Lender or an affiliate of a Lender, and out-of-
                       pocket expenses (including the reasonable fees, charges and disbursements of a
                       single primary counsel (Simpson Thacher & Bartlett LLP) to the Administrative
                       Agent (and its affiliates) and the Lenders, collectively, and one local counsel in
                       each applicable jurisdiction) and one financial advisor (Opportune LLP) incurred
                       in connection with the enforcement or protection of the Administrative Agent and
                       the Lenders’ rights (but solely to the extent payable under the Credit Agreement);
                       the Credit Agreement Obligations are unconditionally and irrevocably guaranteed
                       by the Guarantors pursuant to the Second Amended and Restated Guaranty and
                       Collateral Agreement, dated as of April 12, 2018 (as amended, supplemented or
                       otherwise modified, the “Guaranty and Collateral Agreement”), among WLL,
                       WOG, the other Debtor Obligors party thereto from time to time and the
                       Administrative Agent;
                                                    4
Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 5 of 34




   (b)   the Credit Agreement Obligations constitute the legal, valid and binding
         obligation of the Debtor Obligors, enforceable in accordance with their terms
         (except as subject to the stay of enforcement arising under section 362 of the
         Bankruptcy Code);

   (c)   (i) no portion of the Credit Agreement Obligations and no amounts paid at any
         time to the Administrative Agent or the other Secured Parties in respect of the
         Credit Agreement Obligations, the Credit Documents, and the transactions
         contemplated thereby is subject to contest, attack, objection, recoupment, defense,
         setoff, counterclaim, avoidance, recharacterization, reclassification, reduction,
         disallowance, recovery or subordination or other challenge pursuant to the
         Bankruptcy Code or applicable nonbankruptcy law, and (ii) the Debtors do not
         have any claims, counterclaims, causes of action, defenses or setoff rights related
         to the Credit Agreement Obligations or the Credit Documents, whether arising on
         or prior to the date hereof, under the Bankruptcy Code or applicable
         nonbankruptcy law against the Administrative Agent, the other Secured Parties,
         and their respective affiliates, subsidiaries, agents, officers, directors, employees,
         attorneys and advisors;

   (d)   the liens and security interests granted by the Debtor Obligors to the
         Administrative Agent to secure the Credit Agreement Obligations for the benefit
         of the Administrative Agent and the other Secured Parties pursuant to and in
         connection with Credit Documents, including without limitation, the Security
         Instruments, are valid, binding, perfected, enforceable, first priority liens and
         security interests on the real and personal property of the Debtor Obligors
         constituting “Collateral” as defined in the Credit Agreement and the Security
         Instruments, which are substantially all of the Debtors’ assets and include without
         limitation, oil and gas properties (and as-extracted collateral, goods, fixtures,
         hydrocarbons, books and records, documents, instruments, general intangibles
         and letter-of-credit rights deriving from or pertaining to the Mortgaged Properties
         (as defined in the Credit Agreement and the Security Instruments)), certain
         pledged securities, deposit accounts (other than accounts expressly excluded),
         investment property, and proceeds and products of each of the foregoing (all such
         “Collateral,” including the Cash Collateral (as defined in paragraph 4(e) below),
         are collectively referred to herein as the “Prepetition Collateral”), are subject in
         each case to permitted exceptions under the Credit Documents, and are not subject
         to objection, defense, contest, avoidance, recharacterization, reclassification,
         reduction or subordination pursuant to the Bankruptcy Code or applicable non-
         bankruptcy law by any person or entity; provided that the liens and security
         interests granted in the Prepetition Collateral shall be subject and subordinate to
         (i) the Carve Out, (ii) liens and security interests granted to secure the Adequate
         Protection Obligations, and (iii) valid, perfected, and unavoidable liens permitted
         under the Credit Agreement, to the extent such liens are permitted to be senior to
         the liens of the Administrative Agent and exist as of the Petition Date (including,
         for the avoidance of doubt, valid and unavoidable liens in existence as of the
         Petition Date that are perfected after the Petition Date as permitted by section
         546(b) of the Bankruptcy Code); and

   (e)   all of the Debtors’ existing cash and all cash (1) constituting Prepetition
         Collateral; (2) constituting proceeds, products, rents, or profits of property of

                                       5
            Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 6 of 34




                       Prepetition Collateral; or (3) subject to the Secured Parties’ rights of setoff
                       constitutes cash collateral (the “Cash Collateral”).

       5.      Release. Without prejudice to the rights of any other party (but subject to the limitations

thereon contained in paragraphs 24 and 25 below), the release, discharge, waivers, settlements,

compromises, and agreements set forth in this paragraph 5 shall be deemed effective upon entry of the

Interim Order. The Debtors forever and irrevocably (i) release, discharge, and acquit the Administrative

Agent and the other Secured Parties, and each of their respective former, current or future officers,

employees, directors, agents, representatives, owners, members, partners, financial advisors, legal

advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors in

interest, in each case, in their respective capacities as such (collectively, the “Releasees”) of and from

any and all claims, demands, liabilities, responsibilities, disputes, remedies, causes of action,

indebtedness, and obligations, of every type, including, without limitation, any claims arising from any

actions relating to any aspect of the relationship between the Administrative Agent or the other Secured

Parties and the Debtors, including any equitable subordination claims or defenses, with respect to or

relating to the Credit Agreement Obligations, the Credit Documents, the Debtors’ attempts to restructure

the Credit Agreement Obligations, any of the Debtors’ other long-term indebtedness, consenting to the

terms of the Interim Order or this Second Interim Order and the use of Cash Collateral hereunder, any

and all claims and causes of action arising under the Bankruptcy Code, and any and all claims regarding

the validity, priority, perfection or avoidability of the liens or secured claims of the Administrative Agent

and the other Secured Parties; and (ii) waive any and all defenses (including, without limitation, offsets

and counterclaims of any nature or kind) as to the validity, perfection, priority, enforceability and non-

avoidability of the Credit Agreement Obligations. The admissions, stipulations, agreements, and

releases set forth in this Second Interim Order are based upon and consistent with the results of the

                                                     6
            Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 7 of 34




Debtors’ investigation of the Secured Parties’ liens and claims as of the date of the Interim Order.

Nothing in this Second Interim Order shall in any way be construed or interpreted to impose or allow

the imposition upon the Administrative Agent and the other Secured Parties any liability for any claims

arising from any and all activities by the Debtors or any of their subsidiaries or affiliates in the operation

of their businesses or in connection with their restructuring efforts; provided that nothing in this Second

Interim Order shall release any claims against a Releasee that a court of competent jurisdiction

determines, pursuant to a final, non-appealable order, results primarily from the actual fraud, gross

negligence, or willful misconduct of such Releasee.

       6.      Findings Regarding the Use of Cash Collateral and Prepetition Collateral.

               (a)     Good cause has been shown for the entry of this Second Interim Order.

               (b)     The Debtors have an immediate need to use the Prepetition Collateral, including
                       Cash Collateral, to, among other things, fund the orderly continuation of their
                       businesses, pay their operating expenses and preserve the going concern value of
                       the Debtors.

               (c)     The terms of the use of the Prepetition Collateral pursuant to this Second Interim
                       Order are fair and reasonable, reflect the Debtors’ exercise of prudent business
                       judgment consistent with their fiduciary duties and constitute reasonably
                       equivalent value and fair consideration.

               (d)     The terms of the use of the Prepetition Collateral pursuant to this Second Interim
                       Order have been the subject of extensive negotiations conducted in good faith and
                       at arm’s length among the Debtors, the Administrative Agent and the other
                       Secured Parties and, pursuant to Bankruptcy Code sections 105, 361 and 363, the
                       Administrative Agent and the other Secured Parties are hereby found to be entities
                       that have acted in “good faith” in connection with the negotiation and entry of this
                       Second Interim Order, and each is entitled to the protection provided under section
                       363(m) of the Bankruptcy Code.

               (e)     The Debtors have requested entry of this Second Interim Order pursuant to
                       Bankruptcy Rule 4001(b)(2) and (d) and the Complex Case Procedures. Absent
                       granting the interim relief sought by this Second Interim Order, the Debtors’
                       estates could be immediately and irreparably harmed. The use of the Prepetition
                       Collateral in accordance with this Second Interim Order is in the best interest of
                       the Debtors’ estates.



                                                      7
            Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 8 of 34




       7.      Authorization of Use of Cash Collateral and Prepetition Collateral. The Debtors are

hereby authorized to use the Prepetition Collateral, including Cash Collateral, during the period from the

Petition Date through and including the Termination Date (as defined in paragraph 13 below) for (i)

working capital, general corporate purposes and administrative costs and expenses of the Debtors

incurred in the Cases, subject to the terms hereof including the Budget (as defined in paragraph 8 below);

and (ii) adequate protection payments to the Administrative Agent and the other Secured Parties, as

provided herein. All post-petition distributions and transfers by a Debtor to any other Debtor (each, a

“Debtor Transferee”) shall constitute an allowed administrative expense under sections 503(b)(1) and

507(a)(2) of the Bankruptcy Code against such Debtor Transferee in the aggregate amount of such

distribution or transfer, which administrative expense claim against such Debtor Transferee shall be

junior in all respects to the 507(b) Claims (as defined in paragraph 10(a) below) against such Debtor

Transferee.

       8.      Consent by the Administrative Agent. The Administrative Agent consents to the Debtors’

use of Cash Collateral, in accordance with and subject to the terms and conditions contained in this

Second Interim Order, which consent has been supported or unopposed by the Required Lenders (as

defined in the Credit Agreement) after receipt of notice and shall be deemed sufficient under the

circumstances for purposes of this Second Interim Order. All use of Cash Collateral by the Debtors shall

be consistent with a two-week budget annexed hereto (the “Budget”) which, for the avoidance of doubt,

comprises the weeks beginning on April 18, 2020, and April 25, 2020 in the 13-week budget provided

to the Lenders on April 8, 2020. On or before April 29, 2020, the Debtors shall deliver to (i) the

Administrative Agent and its counsel and financial advisor and (ii) the counsel for the Ad Hoc

Committee and its financial advisor an updated 13-week budget, subject to approval by the

                                                    8
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 9 of 34




Administrative Agent. Concurrently and related to the 13-week budget, the Debtors shall negotiate in

good faith with the Administrative Agent with respect to mutually acceptable covenants which will be

set forth in the Final Order, failing which all parties’ rights are reserved pursuant to paragraph 21 hereof.

On or prior to each of April 29, 2020 and May 6, 2020, by 5:00 p.m. (prevailing Eastern Time), the

Debtors shall deliver to the Administrative Agent and its counsel and financial advisor a variance report

(a “Variance Report”) setting forth the Debtors’ actual cash flow for the immediately preceding one

week period compared to then existing Budget. For purposes of this Second Interim Order, the Debtors

shall ensure that during interim period there shall not be an unfavorable variance by 10.0% or more from

the “Total Operating Disbursements” (on a consolidated basis) (as such term is set forth in the Budget),

tested weekly (a “Non-Permitted Variance”) (i.e., actual Total Operating Disbursements shall not be

more than 110.0% of the forecasted Total Operating Disbursements for the week being tested); provided

that Allowed Professional Fees (as defined in paragraph 12(a) below), payments to the professional

advisors of the Administrative Agent and payments to the U.S. Trustee shall not be subject to such

operating disbursement test (such variances permitted under this paragraph, the “Permitted Variances”).

Each proposed budget provided to the Administrative Agent shall be of no force and effect unless and

until it is approved by Administrative Agent (such consent not to be unreasonably withheld) and until

such approval is given, the prior Budget shall remain in effect; provided that if the Administrative Agent

does not provide the Debtors with written notice (e-mail shall suffice) that it does not approve a proposed

budget within five (5) business days after receipt thereof, the Administrative Agent shall be deemed to

have approved such proposed budget as the revised Budget. The Administrative Agent shall have no

liability for consenting to the Debtors’ use of the Cash Collateral and other Prepetition Collateral




                                                     9
            Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 10 of 34




pursuant to the terms of this Second Interim Order, nor shall it have any liability for any consent to the

use of Cash Collateral as provided herein.

       9.       Entitlement to Adequate Protection. The Administrative Agent and the other Secured

Parties are entitled, pursuant to sections 361, 363(c)(2) and 363(e) of the Bankruptcy Code, to adequate

protection of their interests in the Prepetition Collateral, including the Cash Collateral, in an amount

equal to the aggregate post-petition diminution in value (if any) of the Administrative Agent’s or any

Secured Party’s interest in the Prepetition Collateral to the fullest extent permitted under the Bankruptcy

Code, including as a result of diminution (if any) from the sale, lease or use by the Debtors of the

Prepetition Collateral and the imposition of the automatic stay pursuant to section 362 of the Bankruptcy

Code (each such diminution in value, a “Diminution in Value”).

       10.      Adequate Protection Claims and Liens.

       As adequate protection, the Administrative Agent and the other Secured Parties are hereby

granted the following claims, liens, rights and benefits:

                (a)    Section 507(b) Claims. The adequate protection obligations, solely to the extent
                       of any Diminution in Value (the “Adequate Protection Obligations”), shall
                       constitute joint and several superpriority claims against the Debtors as provided
                       in section 507(b) of the Bankruptcy Code, with priority in payment over any and
                       all unsecured claims and administrative expense claims against the Debtors, now
                       existing or hereafter arising, of the kinds specified or ordered pursuant to any
                       provision of the Bankruptcy Code, including without limitation, sections 105,
                       326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114, and shall
                       at all times be senior to the rights of the Debtors, and any successor trustee or any
                       creditor, in the Cases or any subsequent proceedings under the Bankruptcy Code
                       (the “507(b) Claims”), subject and subordinate only to the Carve Out.

                (b)    Adequate Protection Liens. As security for and solely to the extent of any
                       Diminution in Value, the Adequate Protection Obligations are effective as of the
                       Petition Date and perfected without the necessity of the execution by the Debtors
                       (or recordation or other filing) of security agreements, control agreements, pledge
                       agreements, financing statements, mortgages or other similar documents, or the
                       possession or control by the Administrative Agent of any Adequate Protection
                       Collateral (as defined below), the following security interests and liens are hereby
                       granted to the Administrative Agent for the benefit of itself and the other Secured
                       Parties (all property identified in clauses (1), (2), (3) and (4) below being
                                                     10
Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 11 of 34




          collectively referred to as the “Adequate Protection Collateral”), subject and
          subordinate only to the Carve Out (all such liens and security interests, the
          “Adequate Protection Liens”):

          (1)    First Priority on Unencumbered Property. Pursuant to sections 361(2) and
                 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected, non-voidable first priority replacement lien
                 on, and security interest in, all of the Debtors’ rights in tangible and
                 intangible assets, including without limitation, all prepetition and post-
                 petition property of the Debtors’ estates, and all products and proceeds
                 thereof, whether existing on or as of the Petition Date or thereafter
                 acquired, that is not subject to (x) valid, perfected, non-avoidable and
                 enforceable liens in existence on or as of the Petition Date or (y) valid and
                 unavoidable liens in existence as of the Petition Date that are perfected
                 after the Petition Date as permitted by section 546(b) of the Bankruptcy
                 Code (collectively, the “Unencumbered Property”), including without
                 limitation, oil and gas properties (and as-extracted collateral, goods,
                 fixtures and hydrocarbons relating thereto), accounts receivable, other
                 rights to payment, cash, inventory, general intangibles, contracts,
                 servicing rights, servicing receivables, securities, chattel paper, owned
                 real estate, real property leaseholds, fixtures, machinery, equipment,
                 deposit accounts, patents, copyrights, trademarks, trade names, rights
                 under license agreements and other intellectual property, claims and
                 causes of action (including those arising under section 549 of the
                 Bankruptcy Code), and the proceeds of all of the foregoing, provided that
                 the Unencumbered Property shall not include the Avoidance Actions, but
                 upon the entry of the Final Order, the Unencumbered Property shall
                 include, and the Adequate Protection Liens shall attach to, any proceeds
                 or property recovered in respect of any Avoidance Action; provided,
                 further, that the foregoing collateral shall not include assets or property
                 (other than Prepetition Collateral, including Cash Collateral) upon which,
                 and solely to the extent that, the grant of an Adequate Protection Lien as
                 contemplated in this Second Interim Order, would constitute a default or
                 event of default under any of the Debtors’ contracts or leases (and such
                 default would not be excused or rendered ineffective by operation of the
                 Bankruptcy Code or applicable nonbankruptcy law), but shall include the
                 proceeds thereof.

          (2)    Liens Junior to Certain Existing Liens. Pursuant to sections 361(2) and
                 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected non-voidable junior priority replacement lien
                 on, and security interest in, all tangible and intangible assets, including
                 without limitation, all prepetition and post-petition property of the
                 Debtors’ estates, and all products and proceeds thereof, whether now
                 existing or hereafter acquired (other than the property described in clause
                 (1) or (3) of this paragraph 10(b)), that is subject to (x) valid, perfected
                 and unavoidable liens in existence as of the Petition Date or (y) valid and
                 unavoidable liens in existence as of the Petition Date that are perfected
                 after the Petition Date as permitted by section 546(b) of the Bankruptcy
                 Code, which valid, perfected and unavoidable liens are senior in priority
                 to the security interests and liens in favor of the Administrative Agent;
                                      11
  Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 12 of 34




                      provided that the foregoing collateral shall not include assets or property
                      (other than Prepetition Collateral, including Cash Collateral) upon which,
                      and solely to the extent that, the grant of an Adequate Protection Lien as
                      contemplated in this Second Interim Order, would constitute a default or
                      event of default under any of the Debtors’ contracts or leases (and such
                      default would not be excused or rendered ineffective by operation of the
                      Bankruptcy Code or applicable nonbankruptcy law), but shall include the
                      proceeds thereof.

              (3)     Liens Senior to Certain Existing Liens. Pursuant to sections 361(2) and
                      363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                      enforceable, fully-perfected non-voidable priming lien on, and security
                      interest in, all tangible and intangible assets, including without limitation,
                      all prepetition and post-petition property of the Debtors’ estates, and all
                      products and proceeds thereof, whether now existing or hereafter
                      acquired; provided that such liens and security interests shall not prime (x)
                      any valid, perfected and unavoidable liens and security interests in
                      existence as of the Petition Date that are held by or granted to any person
                      other than the Administrative Agent or (y) valid and unavoidable liens and
                      security interests in existence as of the Petition Date that are perfected
                      after the Petition Date as permitted by section 546(b) of the Bankruptcy
                      Code and that are held by or granted to any person other than the
                      Administrative Agent; provided, further, that the foregoing collateral shall
                      not include assets or property (other than Prepetition Collateral, including
                      Cash Collateral) upon which, and solely to the extent that, the grant of an
                      Adequate Protection Lien as contemplated in this Second Interim Order,
                      would constitute a default or event of default under any of the Debtors’
                      contracts or leases (and such default would not be excused or rendered
                      ineffective by operation of the Bankruptcy Code or applicable
                      nonbankruptcy law), but shall include the proceeds thereof.

              (4)     Status of the Adequate Protection Claims. The Adequate Protection Liens
                      shall not be (i) subject or subordinate to (A) any lien or security interest
                      that is avoided and preserved for the benefit of the Debtors and their
                      estates under section 551 of the Bankruptcy Code or (B) any lien or
                      security interest arising after the Petition Date, subject and subordinate to
                      the Carve Out, or (ii) except as otherwise set forth in clauses (1), (2) and
                      (3) of this paragraph 10(b), subordinated to or made pari passu with any
                      other lien or security interest, now or hereafter existing and whether
                      authorized under sections 363 or 364 of the Bankruptcy Code or
                      otherwise.

11.    Additional Adequate Protection.

As additional adequate protection to the Administrative Agent and the Secured Parties:

       (a)    Payments: The Debtors are authorized and directed to pay to the Administrative
              Agent for the ratable benefit of the Secured Parties: (i) no later than three (3)
              business days after entry of the Interim Order, all accrued and unpaid interest, fees
              and costs due and payable under the Credit Agreement as of the Petition Date
                                           12
Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 13 of 34




          (including, without limitation, interest on Loans and accrued fees owing to the
          Administrative Agent), in each case, calculated based on the non-default rate set
          forth in the Credit Agreement or other applicable documents; and (ii) on the last
          business day of each calendar month after the entry of the Interim Order, all
          accrued and unpaid post-petition interest, fees and costs, in each case, calculated
          based on the non-default rate (except as set forth in clauses (x) through (z) below),
          due and payable under the Credit Agreement (including, without limitation,
          breakage costs, accrued fees owing to the Administrative Agent, and interest on
          Loans), except that, notwithstanding the foregoing, (x) in case of interest on
          Loans, such interest shall accrue at a rate per annum equal to two percent (2%)
          plus the rate applicable to Eurodollar Loans as provided in section 3.02 of the
          Credit Agreement as of the Petition Date, (y) in the case of the Letter of Credit
          participation fee as provided in Section 3.05(b)(i), such fee shall accrue at the rate
          set forth in such section plus two percent (2%), and (z) in the case of the Letter of
          Credit fronting fee as provided in section 3.05(b)(ii) of the Credit Agreement,
          such fee shall accrue at a rate of 0.25% per annum; provided that, during the post-
          petition period and so long as a Termination Event (as defined in paragraph 13
          below) has not occurred, the Debtors may maintain Eurodollar Loans with Interest
          Periods not to exceed one month upon the expiration of existing Eurodollar
          contracts (each undefined term in this proviso shall have the meaning set forth in
          the Credit Agreement).

    (b)   Fees and Expenses: The Debtors are authorized and directed to pay the reasonable
          and documented fees, costs and expenses incurred or accrued by the
          Administrative Agent, including without limitation, the reasonable fees and
          documented expenses of legal counsel (including Simpson Thacher & Bartlett
          LLP as primary outside counsel and local counsel in each applicable jurisdiction),
          Opportune LLP, as financial advisor, and other professionals, advisors and experts
          engaged from time to time by or on behalf of the Administrative Agent. The
          payment of such fees, costs and expenses shall be made within fifteen (15) days
          after the receipt by the Debtors, the U.S. Trustee and any Committee of invoices
          therefor. The invoices shall include the number of hours billed (except for
          financial advisors compensated on other than an hourly basis) and a summary
          description of services provided and the expenses incurred by the applicable
          professional; provided, however, that any such invoice (i) may be redacted to
          protect privileged, confidential or proprietary information and (ii) shall not be
          required to contain individual time detail. None of the fees, costs, expenses or
          other amounts payable pursuant to this paragraph shall be subject to separate
          approval by this Court (but this Court shall resolve any dispute as to the
          reasonableness of any such fees, costs and expenses), and no recipient of any such
          payment shall be required to file any interim or final fee application with respect
          thereto; provided, however, that the Administrative Agent or its counsel shall
          submit copies of the Administrative Agent’s legal counsels’ and financial
          advisor’s invoices to the U.S. Trustee and any Committee, and the Debtors, the
          U.S. Trustee and any Committee shall have ten (10) days following their receipt
          of such invoices to object to the reasonableness of the fees and expenses included
          in any such invoice. If any such objection is not resolved within ten (10) days
          after such objection is interposed, a hearing with respect thereto shall be
          conducted at a regularly-scheduled omnibus hearing in the Cases, provided that
          the Debtors shall pay any undisputed portion of such fees, costs and expenses
          within fifteen (15) days after the initial presentment to the Debtors of such
                                       13
  Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 14 of 34




            invoice. On the third business day following entry of the Interim Order, the
            Debtors shall pay any accrued but unpaid fees of legal counsel (including Simpson
            Thacher & Bartlett LLP and local counsel), Opportune LLP, as financial advisor,
            and other professionals engaged by or on behalf of the Administrative Agent
            through the date of the entry of this Second Interim Order (whether incurred
            before or after the Petition Date).

      (c)   Other Covenants:       The Debtors shall maintain their cash management
            arrangements in a manner consistent with that described in the applicable “first-
            day” order. The Debtors shall not use, sell or lease any material assets outside the
            ordinary course of business, or seek authority of this Court to do any of the
            foregoing, without prior consultation with the Administrative Agent at least five
            (5) business days prior to the date on which the Debtors seek the authority of this
            Court for such use, sale or lease. The Debtors shall comply with the covenants
            contained in sections 8.05 and 8.06 of the Credit Agreement regarding the
            maintenance and insurance of the Prepetition Collateral and the Adequate
            Protection Collateral.

      (d)   Reporting: The Debtors shall comply with the reporting requirements set forth in
            Section 8.01 of the Credit Agreement (other than the requirement to deliver a
            compliance certificate under Section 8.01(c) of the Credit Agreement). Without
            limiting the preceding sentence, the Debtors shall promptly provide documents,
            reports or analyses as may be reasonably requested by the Administrative Agent
            or its financial advisor in connection with analyzing the Budgets or proposed
            Budgets, evaluating compliance with the Budget or any approval or consent
            thereof.

      (e)   Access to Records: In addition to, and without limiting, whatever rights to access
            the Secured Parties have under their respective Credit Documents, upon
            reasonable notice, at reasonable times during normal business hours, the Debtors
            shall permit representatives, agents and employees of the Administrative Agent
            (i) to have access to and inspect the Debtors’ properties, (ii) to examine the
            Debtors’ books and records, and (iii) to discuss the Debtors’ affairs, finances, and
            condition with the Debtors’ officers and financial advisors.

      (f)   [Reserved].

12.   Carve Out.

      (a)   Carve Out. As used in this Second Interim Order, the “Carve Out” means the sum
            of (i) all fees required to be paid to the Clerk of the Court and to the Office of the
            United States Trustee under section 1930(a) of title 28 of the United States Code
            plus interest at the statutory rate (without regard to the notice set forth in
            (iii) below); (ii) all reasonable fees and expenses up to $75,000 incurred by a
            trustee under section 726(b) of the Bankruptcy Code (without regard to the notice
            set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim
            order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed
            Professional Fees”) incurred by persons or firms retained by the Debtors pursuant
            to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”)
            and the Creditors’ Committee pursuant to section 328 or 1103 of the Bankruptcy

                                         14
Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 15 of 34




          Code (the “Committee Professionals” and, together with the Debtor Professionals,
          the “Professional Persons”) at any time before or on the first business day
          following delivery by the Administrative Agent of a Carve Out Trigger Notice (as
          defined below), whether allowed by the Court prior to or after delivery of a Carve
          Out Trigger Notice; and (iv) Allowed Professional Fees of Professional Persons
          in an aggregate amount not to exceed $5.0 million incurred after the first business
          day following delivery by the Administrative Agent of the Carve Out Trigger
          Notice, to the extent allowed at any time, whether by interim order, procedural
          order, or otherwise (the amounts set forth in this clause (iv) being the “Post-Carve
          Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger
          Notice” shall mean a written notice delivered by email (or other electronic means)
          by the Administrative Agent to the Debtors, their lead restructuring counsel, the
          U.S. Trustee, and counsel to the Creditors’ Committee, which notice may be
          delivered following the occurrence and during the continuation of a Termination
          Event and upon termination of the Debtors’ right to use Cash Collateral by the
          Lenders, stating that the Post-Carve Out Trigger Notice Cap has been invoked.

    (b)   Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given
          by the Administrative Agent to the Debtors with a copy to counsel to the
          Creditors’ Committee (the “Termination Declaration Date”), the Carve Out
          Trigger Notice shall constitute a demand to the Debtors to utilize all cash on hand
          as of such date and any available cash thereafter held by any Debtor to fund a
          reserve in an amount equal to the then unpaid amounts of the Allowed
          Professional Fees. The Debtors shall deposit and hold such amounts in a
          segregated account in trust to pay such then unpaid Allowed Professional Fees
          (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other
          claims. On the Termination Declaration Date, after funding the Pre-Carve Out
          Trigger Notice Reserve, the Debtors shall utilize all remaining cash on hand as of
          such date and any available cash thereafter held by any Debtor to fund a reserve
          in an amount equal to the Post-Carve Out Trigger Notice Cap (the “Post-Carve
          Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice
          Reserve, the “Carve Out Reserves”) prior to any and all other claims. All funds
          in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the
          obligations set forth in clauses (i) through (iii) of the definition of Carve Out set
          forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt,
          the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the extent
          the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay
          the Administrative Agent for the benefit of the Secured Parties, unless the Credit
          Agreement Obligations have been indefeasibly paid in full, in cash, in which case
          any such excess shall be paid to the Debtors’ creditors in accordance with their
          rights and priorities as of the Petition Date. All funds in the Post-Carve Out
          Trigger Notice Reserve shall be used first to pay the obligations set forth in clause
          (iv) of the definition of Carve Out set forth above (the “Post-Carve Out
          Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has
          not been reduced to zero, to pay the Administrative Agent for the benefit of the
          Secured Parties, unless the Credit Agreement Obligations have been indefeasibly
          paid in full, in cash, in which case any such excess shall be paid to the Debtors’
          creditors in accordance with their rights and priorities as of the Petition
          Date. Notwithstanding anything to the contrary in the Credit Documents or this
          Second Interim Order, if either of the Carve Out Reserves is not funded in full in
          the amounts set forth in this paragraph 12(b), then, any excess funds in one of the
                                        15
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 16 of 34




                       Carve Out Reserves following the payment of the Pre-Carve Out Amounts and
                       Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out
                       Reserve, up to the applicable amount set forth in this paragraph 12(b), prior to
                       making any payments to the Administrative Agent or any of the Debtors’
                       creditors, as applicable. Notwithstanding anything to the contrary in the Credit
                       Documents or this Second Interim Order, following delivery of a Carve Out
                       Trigger Notice, the Administrative Agent shall not sweep or foreclose on cash
                       (including cash received as a result of the sale or other disposition of any assets)
                       of the Debtors until the Carve Out Reserves have been fully funded, but shall have
                       a security interest in any residual interest in the Carve Out Reserves, with any
                       excess paid to the Administrative Agent for application in accordance with the
                       Credit Documents. Further, notwithstanding anything to the contrary in this
                       Second Interim Order, (i) disbursements by the Debtors from the Carve Out
                       Reserves shall not constitute Loans (as defined in the Credit Documents) or
                       increase or reduce the Credit Agreement Obligations, (ii) the failure of the Carve
                       Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the
                       priority of the Carve Out, and (iii) in no way shall the Initial Budget, Budget,
                       Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of
                       the foregoing be construed as a cap or limitation on the amount of the Allowed
                       Professional Fees due and payable by the Debtors. For the avoidance of doubt
                       and notwithstanding anything to the contrary in this Second Interim Order or in
                       any Credit Documents, the Carve Out shall be senior to all liens and claims
                       securing the Prepetition Collateral, the Adequate Protection Liens, and the 507(b)
                       Claims, and any and all other forms of adequate protection, liens, or claims
                       securing the Credit Agreement Obligations.

               (c)     Payment of Allowed Professional Fees Prior to the Termination Declaration
                       Date. Any payment or reimbursement made prior to the occurrence of the
                       Termination Declaration Date in respect of any Allowed Professional Fees shall
                       not reduce the Carve Out.

               (d)     No Direct Obligation To Pay Allowed Professional Fees. None of the Secured
                       Parties shall be responsible for the payment or reimbursement of any fees or
                       disbursements of any Professional Person incurred in connection with the Chapter
                       11 Cases or any successor cases under any chapter of the Bankruptcy
                       Code. Nothing in this Second Interim Order or otherwise shall be construed to
                       obligate the Secured Parties, in any way, to pay compensation to, or to reimburse
                       expenses of, any Professional Person or to guarantee that the Debtors have
                       sufficient funds to pay such compensation or reimbursement.

               (e)     Payment of Carve Out On or After the Termination Declaration Date. Any
                       payment or reimbursement made on or after the occurrence of the Termination
                       Declaration Date in respect of any Allowed Professional Fees shall permanently
                       reduce the Carve Out on a dollar-for-dollar basis.

       13.     Termination. The Debtors’ right to use the Cash Collateral pursuant to this Second

Interim Order shall terminate (the date of any such termination, the “Termination Date”) without further

notice or court proceeding on the earliest to occur of (i) the date that is forty-five (45) days after the
                                                    16
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 17 of 34




Petition Date (unless such period is extended by mutual agreement of the Administrative Agent and the

Debtors, which extension may be documented by email) if the Final Order has not been entered by this

Court on or before such date (provided that such forty-five (45)-day period shall be automatically

extended by five (5) days to the extent it is not reasonably feasible to hold and conclude a final hearing

(if necessary) prior to the expiration of such forty-five (45)-day period as a result of the closure of the

Bankruptcy Court due to the events or circumstances surrounding the virus known as COVID-19 (the

“Pandemic”), and the Required Lenders and the Administrative Agent shall be deemed to have

automatically agreed to such extension), and (ii) five (5) business days (any such five-business-day

period of time, the “Default Notice Period”) following the delivery of a written notice (a “Default

Notice”) by the Administrative Agent or the Required Lenders to the Debtors, the U.S. Trustee, any

statutory committee, if any, of the occurrence of any of the events set forth in clauses (a) through (q)

below (unless waived in writing by the Administrative Agent and the Required Lenders; e-mail shall

suffice); provided that, during the Default Notice Period, the Debtors shall be entitled to continue to use

Cash Collateral in accordance with the terms of this Second Interim Order; provided, further, that if a

hearing to consider any relief in connection with the delivery of the Default Notice or continued use of

Cash Collateral is requested to be heard within such Default Notice Period but is scheduled for a later

date by the Court as a result of the Court’s own calendar or constraints resulting from the Pandemic, the

Default Notice Period shall be automatically extended to the date of such hearing, but in any event not

more than ten (10) business days from the delivery of the Default Notice (the events set forth in clauses

(a) through (q) below are collectively referred to herein as the “Termination Events”):

               (a)     Failure of the Debtors to make any payment under this Second Interim Order to
                       the Administrative Agent or other Secured Parties on the date such payment
                       becomes due (other than payments required pursuant to paragraph 11(a) of this
                       Second Interim Order, which payments shall be made as required therein);

                                                    17
Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 18 of 34




    (b)   Other than with respect to clauses (a), (d), (f) and (g) of this paragraph 13, failure
          of the Debtors to: (i) comply with any material provision of this Second Interim
          Order; or (ii) comply with any other covenant or agreement specified in this
          Second Interim Order (other than those described in clause (i) above) in any
          material respect and, in each case, such failure to comply with any such other
          covenant or agreement shall continue unremedied for five (5) business days
          following notice by the Administrative Agent of such failure;

    (c)   The Debtors shall or shall seek to create, incur or suffer to exist any post-petition
          liens or security interests other than: (i) those granted pursuant to this Second
          Interim Order; (ii) carriers’, mechanics’, operator’s, warehousemen’s,
          repairmen’s or other similar liens arising in the ordinary course of business; (iii)
          pledges or deposits in connection with workers’ compensation, unemployment
          insurance and other social security legislation; (iv) deposits to secure the payment
          of any post-petition statutory obligations, performance bonds and other
          obligations of a like nature incurred in the ordinary course of business; and (v)
          any other junior liens or security interests that the Debtors are permitted to incur
          under the Credit Agreement;

    (d)   An order shall be entered reversing, amending, supplementing, staying, vacating
          or otherwise modifying this Second Interim Order without the consent of or that
          is not in form and substance reasonably acceptable to the Administrative Agent
          (e-mail shall suffice);

    (e)   The Debtors shall or shall seek to create, incur or suffer any other claim which is
          pari passu with or senior to the 507(b) Claims (other than the Carve Out);

    (f)   The Court shall have entered an order dismissing any of the Cases;

    (g)   The Court shall have entered an order converting any of the Cases to a case under
          chapter 7 of the Bankruptcy Code;

    (h)   The Court shall have entered an order appointing a chapter 11 trustee, responsible
          officer, or any examiner with enlarged powers relating to the operation of the
          businesses in the Cases, unless consented to in writing by the Administrative
          Agent (e-mail shall suffice);

    (i)   A filing by any Debtor of any motion, pleading, application or adversary
          proceeding challenging the validity, enforceability, perfection or priority of the
          liens securing the Credit Agreement Obligations or asserting any other cause of
          action against and/or with respect to the Credit Agreement Obligations, the
          Prepetition Collateral securing the Credit Agreement Obligations or the
          Administrative Agent or other Secured Parties (or if the Debtors support any such
          motion, pleading, application or adversary proceeding commenced by any third
          party; provided that the if the Debtors provide any response to any discovery
          request, or make a witness available for deposition, such action shall not be a
          violation of this clause (i));

    (j)   The Court shall terminate or shorten the period pursuant to section 1121 of the
          Bankruptcy Code during which the Debtors have the exclusive right to file a plan
          of reorganization and solicit acceptances thereof;
                                       18
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 19 of 34




              (k)    The entry of an order in the Cases charging any of the Prepetition Collateral or
                     Adequate Protection Collateral under section 552(b) of the Bankruptcy Code or
                     section 506(c) of the Bankruptcy Code;

              (l)    The entry of an order granting relief from the automatic stay imposed by section
                     362 of the Bankruptcy Code) authorizing any party to proceed against any
                     material asset of the Debtors or that would materially or adversely affect the
                     Debtors’ ability to operate their business in the ordinary course;

              (m)    The Debtors shall or shall seek to file a plan of reorganization that is not in form
                     and substance reasonably acceptable to the Administrative Agent and the
                     Required Lenders or shall seek to modify, amend or waive any provision of a plan
                     of reorganization previously deemed acceptable by the Administrative Agent and
                     the Required Lenders without the consent of the Administrative Agent and the
                     Required Lenders (e-mail shall suffice); provided that no such consent shall be
                     necessary if such plan of reorganization provides for customary releases and
                     payment in full in cash of all unpaid Credit Agreement Obligations, Adequate
                     Protection Obligations, and any other unpaid obligations owed to the Secured
                     Parties pursuant to this Second Interim Order;

              (n)    The entry of any post-petition judgment against any Debtor in excess of $15
                     million;

              (o)    There shall occur any Non-Permitted Variance;

              (p)    Following the effectiveness of the Restructuring Support Agreement (which shall
                     be substantially in the form of the draft dated as of April 1, 2020 delivered to
                     counsel to the Administrative Agent and shall incorporate the term sheet annexed
                     to the Stein Declaration), the occurrence of any event under section 13 of the
                     Restructuring Support Agreement entitled “Termination Events” or any
                     modification to the Restructuring Support Agreement that would or would
                     reasonably be expected to have an adverse effect on the Administrative Agent or
                     other Secured Parties, it being understood and agreed that the extension of any
                     Milestones (as defined in the Restructuring Support Agreement) shall be deemed
                     to have an adverse effect on the Administrative Agent and the other Secured
                     Parties.

              (q)    The payment of any prepetition claims against the Debtors that are junior in
                     interest or right to the liens and mortgages on the Prepetition Collateral, other than
                     as permitted by an order entered in the Cases.

       14.    Remedies upon the Termination Date. The Debtors shall promptly provide notice to the

Administrative Agent (with a copy to counsel for any Committee, counsel for the Ad Hoc Committee

and the U.S. Trustee) of the occurrence of any Termination Event. Upon the occurrence of the

Termination Date, (a) the Adequate Protection Obligations, if any, shall become due and payable and


                                                  19
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 20 of 34




(b) subject and subordinate to the Carve Out, the Administrative Agent and each Secured Party may (i)

setoff amounts in any account of the Debtors maintained with the Administrative Agent or such Secured

Party, respectively, to the extent necessary for payment of the Adequate Protection Obligations and (ii)

exercise the rights and remedies available under the Credit Documents, this Second Interim Order or

applicable law, including without limitation, foreclosing upon and selling all or a portion of the

Prepetition Collateral or Adequate Protection Collateral in order to collect the Adequate Protection

Obligations; provided, that prior to the exercise of any such rights by the Administrative Agent set forth

in clause (b) above, (x) counsel for the Administrative Agent shall give five (5) business days’ notice

(with such notice filed on the docket using the CM/ECF Code for an emergency pleading) to the Debtors,

counsel for any committee, counsel for the Ad Hoc Committee and the U.S. Trustee, which notice may

be concurrently sent with the Default Notice, and (y) the Court shall hold an emergency hearing with

respect to the subject matter set forth in such notice, if requested by the Debtors, the U.S. Trustee or the

Committee (if any); provided, further, that nothing herein shall impose obligations on the counterparties

to Swap Agreements with the Debtors to the extent their actions are not subject to the automatic stay.

The automatic stay under section 362 of the Bankruptcy Code is hereby deemed modified and vacated

to the extent necessary to permit such actions. Subject to paragraph 21, in any hearing regarding any

exercise of rights or remedies, the only issues that may be raised by any of the Debtors or the U.S. Trustee

in opposition thereto shall be (x) whether, in fact, the Termination Date shall have occurred and (y) what

is the quantum of the Adequate Protection Obligations, and each of the Debtors and the U.S. Trustee

hereby waives any right to seek relief, including without limitation, under section 105 of the Bankruptcy

Code, to the extent such relief would in any way impair or restrict the rights and remedies of the

Administrative Agent and the other Secured Parties set forth in this Second Interim Order or the Credit

                                                    20
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 21 of 34




Documents. Any delay or failure of the Administrative Agent or a Secured Party to exercise rights under

any Credit Document or this Second Interim Order shall not constitute a waiver of their respective rights

hereunder, thereunder or otherwise, unless any such waiver is pursuant to a written instrument executed

in accordance with the terms of the applicable Credit Document. Subject and subordinate to the Carve

Out, the Administrative Agent shall be entitled to apply the payments or proceeds of the Prepetition

Collateral and the Adequate Protection Collateral in accordance with the provisions of the Credit

Documents and, subject to the entry of the Final Order, in no event shall the Administrative Agent or the

other Secured Parties be subject to the equitable doctrine of “marshaling” or any other similar doctrine

with respect to any of the Prepetition Collateral, the Adequate Protection Collateral or otherwise.

Notwithstanding the occurrence of the Termination Date or anything herein, all of the rights, remedies,

benefits and protections provided to the Administrative Agent or the other Secured Parties under this

Second Interim Order shall survive the Termination Date.

       15.     Lifting of Automatic Stay. The automatic stay under section 362 of the Bankruptcy Code

is hereby deemed modified and vacated to the extent necessary to (i) permit the Debtors to grant and (as

applicable) perfect the Adequate Protection Liens and 507(b) Claims and to incur all liabilities and

obligations under this Second Interim Order, (ii) authorize the Administrative Agent or the other Secured

Parties to retain and apply any applicable payments hereunder, and (iii) permit the Administrative Agent

or the other Secured Parties to apply the proceeds of any Swap Agreement that has been entered into

with a Lender and that is terminated or unwound to repay the Credit Agreement Obligations (or to setoff

against such Credit Agreement Obligations) in accordance with the terms of the Credit Documents;

provided that during the Default Notice Period, unless otherwise ordered by the Court, the automatic

stay under section 362 of the Bankruptcy Code shall remain in effect; provided, further, that the Debtors

                                                   21
             Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 22 of 34




and all other persons reserve all rights with respect to the application of proceeds of any Swap Agreement

or the setoff of such proceeds against such Credit Agreement Obligations with respect to any Swap

Agreement entered into with a non-Lender, and the proceeds of any such terminated Swap Agreement

that are owed to the Debtors (“Non-Lender Hedge Proceeds”) may be deposited into a segregated

account that is not subject to a deposit account control agreement, and the applicable non-Lender

counterparty shall not attempt to set off any Non-Lender Hedge Proceeds against any Credit Agreement

Obligations until after notice and a hearing on the matter, subject to the Adequate Protection Liens,

507(b) Claims, and the Carve Out, without prejudice to any person’s rights (or defenses thereto) with

respect to claims or interests in or liens against such proceeds.

           16.   Limitation on Charging Expenses Against Collateral. Subject and subordinate to the

Carve Out, upon entry of the Final Order, no expenses of administration of the Cases or any future

proceeding that may result therefrom, including liquidation in bankruptcy or other proceedings under

the Bankruptcy Code, shall be charged against or recovered from the Prepetition Collateral or the

Adequate Protection Collateral, the Administrative Agent or the other Secured Parties pursuant to

sections 105(a) or 506(c) of the Bankruptcy Code or any similar principle of law or equity, without the

prior written consent of the affected party (e-mail shall suffice), and no such consent shall be implied

from any other action, inaction, or acquiescence by the Administrative Agent or any of the Secured

Parties.

           17.   Payments Free and Clear. Subject and subordinate to the Carve Out, any and all

payments or proceeds remitted to the Administrative Agent on behalf of the other Secured Parties

pursuant to the provisions of this Second Interim Order or any subsequent order of this Court shall be

irrevocable (subject to paragraphs 19 and 24 of this Second Interim Order), received free and clear of

                                                    22
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 23 of 34




any claim, charge, assessment or other liability, including without limitation, any such claim or charge

arising out of or based on, directly or indirectly, sections 506(c) (whether asserted or assessed by, through

or on behalf of the Debtors) or 552(b) of the Bankruptcy Code.

       18.     Section 552(b) of the Bankruptcy Code. Each of the Administrative Agent and the other

Secured Parties shall be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy

Code, and, subject to entry of the Final Order, the “equities of the case” exception under section 552(b)

of the Bankruptcy Code shall not apply to the Administrative Agent and the other Secured Parties.

       19.     All Parties’ Reservation of Rights. All parties reserve their rights to argue that, to the

extent that any cash payment of interest, fees and expenses as adequate protection to the Secured Parties

is not allowed under section 506(b) of the Bankruptcy Code and not allowed on any other basis

(including, without limitation, on account of the Debtors’ use of Prepetition Collateral), such payments

should be recharacterized and applied as payments of principal owed under the applicable Credit

Documents; provided, however, that the Secured Parties reserve their rights to assert defenses to any

such arguments and to otherwise oppose any such recharacterization or application.

       20.     Reservation of Rights of the Administrative Agent and Secured Parties. Notwithstanding

any other provision hereof, the grant of adequate protection to the Administrative Agent and the other

Secured Parties pursuant hereto is without prejudice to the right of the Administrative Agent to seek

modification of the grant of adequate protection provided hereby so as to provide different or additional

adequate protection, and without prejudice to the right of the Debtors or any other party in interest to

contest any such modification. Nothing herein shall be deemed to waive, modify or otherwise impair

the respective rights of the Administrative Agent or the other Secured Parties under the Credit

Documents or under equity or law, and the Administrative Agent and the other Secured Parties expressly

                                                     23
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 24 of 34




reserve all of their respective rights and remedies whether now existing or hereafter arising under the

Credit Documents and/or equity or law in connection with all Events of Default (as defined in the Credit

Agreement, and whether arising prior to or after the Petition Date).

       21.     Debtors’ Reservation of Rights. Notwithstanding anything to the contrary in this Second

Interim Order, the entry of this Second Interim Order and the grant of adequate protection to the Secured

Parties and the Administrative Agent pursuant to the terms hereof shall be without prejudice to the rights

of the Debtors to, following the occurrence of the Termination Date, seek authority (at any time) to use

Cash Collateral and the Prepetition Collateral without the consent of the Secured Parties and

Administrative Agent, and the Secured Parties and Administrative Agent reserve all of their respective

rights with respect to contesting any such motion or request by the Debtors or any other person; provided

that the Debtors may not utilize Cash Collateral to seek such authority.

       22.     Perfection of Adequate Protection Liens.

               (a)     The Administrative Agent is hereby authorized, but not required, to file or record

financing statements, intellectual property filings, mortgages, notices of lien or similar instruments in

any jurisdiction in order to validate and perfect the liens and security interests granted to it hereunder.

Whether or not the Administrative Agent shall, in its respective sole discretion, choose to file such

financing statements, intellectual property filings, mortgages, notices of lien or similar instruments, such

liens and security interests shall be deemed valid, perfected, allowed, enforceable, non-avoidable and

not subject to challenge, dispute or subordination as of the date of entry of this Second Interim Order. If

the Administrative Agent determines to file any financing statements, notice of liens or similar

instruments, the Debtors will cooperate and assist in any such filings as reasonably requested by the

Administrative Agent, and the automatic stay shall be modified to allow such filings.

                                                    24
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 25 of 34




                 (b)    A certified copy of this Second Interim Order may, in the discretion of the

Administrative Agent be filed with or recorded in filing or recording offices in addition to or in lieu of

such financing statements, mortgages, notices of lien or similar instruments, and all filing offices are

hereby authorized to accept such certified copy of this Second Interim Order for filing and recording;

provided, however, that the Debtors shall reimburse the Administrative Agent or its respective designees

for the payment of any stamp, intangibles, recording or similar tax.

                 (c)    Effective upon entry of the Final Order, any provision of any lease or other

license, contract or other agreement that requires (i) the consent or approval of one or more landlords or

other parties or (ii) the payment of any fees or obligations to any governmental entity, in order for any

Debtor to pledge, grant, sell, assign, or otherwise transfer any such leasehold interest, or the proceeds

thereof, or other Collateral related thereto, is hereby deemed to be inconsistent with the applicable

provisions of the Bankruptcy Code. Any such provision shall have no force and effect with respect to

the granting of Adequate Protection Liens on such leasehold interest or the proceeds of any assignment

and/or sale thereof by any Debtor in accordance with the terms of the Credit Documents or this Second

Interim Order.


       23.       Preservation of Rights Granted Under this Second Interim Order.

                 (a)    Except as expressly provided in this Second Interim Order (including with respect

to the Carve Out), no claim or lien having a priority senior to or pari passu with those granted by this

Second Interim Order to the Administrative Agent and Secured Parties shall be granted or allowed, and

the Adequate Protection Liens shall not be subject or junior to any lien or security interest that is avoided

and preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or



                                                     25
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 26 of 34




subordinated to or made pari passu with any other lien or security interest, whether under section 364(d)

of the Bankruptcy Code or otherwise (other than the Carve Out).

               (b)     Notwithstanding any order dismissing any of the Cases under section 1112 of the

Bankruptcy Code or otherwise entered at any time, (x) the 507(b) Claims, the other administrative claims

granted pursuant to this Second Interim Order and the Adequate Protection Liens shall continue in full

force and effect and shall maintain their priorities as provided in this Second Interim Order until all

Adequate Protection Obligations shall have been paid and satisfied in full in cash (and such 507(b)

Claims, the other administrative claims granted pursuant to this Second Interim Order and the Adequate

Protection Liens shall, notwithstanding such dismissal, remain binding on all parties in interest); and (y)

this Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the

claims, liens and security interests referred to in clause (x) above.

               (c)     If any or all of the provisions of this Second Interim Order are hereafter reversed,

modified, vacated or stayed, such reversal, stay, modification or vacatur shall not affect: (i) the validity,

priority or enforceability of any Adequate Protection Obligations incurred prior to the actual receipt of

written notice by the Administrative Agent, of the effective date of such reversal, stay, modification or

vacatur; or (ii) the validity, priority or enforceability of the Adequate Protection Liens. Notwithstanding

any such reversal, stay, modification or vacatur, any use of the Prepetition Collateral or any Adequate

Protection Obligations incurred by the Debtors hereunder, as the case may be, prior to the actual receipt

of written notice by the Administrative Agent, of the effective date of such reversal, stay, modification

or vacatur shall be governed in all respects by the original provisions of this Second Interim Order, and

the Administrative Agent and the other Secured Parties shall be entitled to all of the rights, remedies,




                                                     26
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 27 of 34




privileges and benefits granted in section 363(m) of the Bankruptcy Code with respect to all uses of the

Prepetition Collateral and all Adequate Protection Obligations.

               (d)     Subject to paragraphs 19 and 24 of this Second Interim Order, the adequate

protection payments made pursuant to this Second Interim Order shall not be subject to counterclaim,

setoff, subordination, recharacterization, defense or avoidance in the Cases or any subsequent chapter 7

cases (other than a defense that the payment has actually been made).

               (e)     Except as expressly provided in this Second Interim Order, the Adequate

Protection Obligations, the 507(b) Claims and the Adequate Protection Liens and all other rights and

remedies of the Administrative Agent and the other Secured Parties granted by the provisions of this

Second Interim Order shall survive, and shall not be modified, impaired or discharged by (i) the entry of

an order converting any of the Cases to a case under chapter 7 of the Bankruptcy Code, dismissing any

of the Cases or by any other act or omission, or (ii) the entry of an order confirming a plan of

reorganization in any of the Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the

Debtors have waived any discharge as to any remaining Adequate Protection Obligations. The terms

and provisions of this Second Interim Order shall continue in the Cases, in any successor cases if the

Cases cease to be jointly administered, or in any superseding chapter 7 cases under the Bankruptcy Code,

and the Adequate Protection Liens, the 507(b) Claims, the other administrative claims granted pursuant

to this Second Interim Order, and all other rights and remedies of the Administrative Agent and the other

Secured Parties granted by the provisions of this Second Interim Order shall continue in full force and

effect until all Adequate Protection Obligations are indefeasibly paid in full in cash.

       24.     Effect of Stipulations on Third Parties. As a result of the Debtors’ review of the Credit

Documents and the facts related thereto, the Debtors have admitted, stipulated and agreed to various

                                                    27
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 28 of 34




matters as set forth in paragraphs 4 and 5 above and the stipulations and admissions contained in this

Second Interim Order, including without limitation, in paragraphs 4 and 5 of this Second Interim Order,

shall be binding upon the Debtors and any successor thereto in all circumstances. The stipulations and

admissions contained in this Second Interim Order, including without limitation, in paragraphs 4 and 5

of this Second Interim Order, shall be binding upon all other parties in interest, including any chapter 7

or chapter 11 trustee appointed or elected for any of the Debtors (a “Trustee”), unless (a) any party in

interest (including any Trustee), with requisite standing, has duly filed an adversary proceeding or

contested matter, as required under the Bankruptcy Rules (subject in either case to the limitations

contained herein, including without limitation, in paragraph 25), challenging the validity, enforceability,

priority or extent of the Credit Agreement Obligations or the liens on the Prepetition Collateral securing

the Credit Agreement Obligations or otherwise asserting or prosecuting any Avoidance Actions or any

other claims, counterclaims or causes of action, objections, contests or defenses (collectively, the

“Claims and Defenses”) against the Administrative Agent or any of the other Secured Parties or their

respective agents, affiliates, subsidiaries, directors, officers, representatives, attorneys or advisors in

connection with any matter related to the Credit Agreement Obligations or the Prepetition Collateral by

no later than the date that is (i) the earlier of (A) seventy-five (75) days after the date of entry of the

Interim Order (or, in the case of any official committee appointed in these Cases, sixty (60) days from

the date such committee is appointed, but in no event later than the date that is ninety (90) days from the

Petition Date (the “Committee Challenge Deadline”)) and (B) the effective date of a confirmed plan of

reorganization; and (ii) any such later date agreed to in writing by the Administrative Agent in its sole

and absolute discretion or as ordered by the Court (such time period, the “Challenge Period”) and (b) an

order is entered by a court of competent jurisdiction and becomes final and non-appealable in favor of

                                                    28
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 29 of 34




the plaintiff sustaining any such challenge or claim in any such duly filed adversary proceeding or

contested matter; provided that, as to the Debtors, all such Claims and Defenses are hereby irrevocably

waived and relinquished as of the Petition Date. If no such adversary proceeding or contested matter is

timely filed prior to the expiration of the Challenge Period, without further order of this Court: (x) the

Credit Agreement Obligations shall constitute allowed claims, not subject to counterclaim, setoff,

subordination, recharacterization, defense or avoidance, for all purposes in the Cases and any subsequent

chapter 7 case; (y) the Administrative Agent’s liens on the Prepetition Collateral shall be deemed to have

been, as of the Petition Date, and to be, legal, valid, binding, perfected and of the priority specified in

paragraphs 4 and 5, not subject to defense, counterclaim, recharacterization, subordination or avoidance;

and (z) the Credit Agreement Obligations, the Administrative Agent’s liens on the Prepetition Collateral

and the other Secured Parties (and their respective agents, affiliates, subsidiaries, directors, officers,

representatives, attorneys or advisors) shall not be subject to any other or further challenge by any party

in interest, and any such party in interest shall be enjoined from seeking to exercise the rights of the

Debtors’ estates, including without limitation, any successor thereto (including, without limitation, any

estate representative or a Trustee, whether such Trustee is appointed or elected prior to or following the

expiration of the Challenge Period). If any such adversary proceeding or contested matter is timely filed

prior to the expiration of the Challenge Period, the stipulations and admissions contained in this Second

Interim Order, including without limitation, in paragraphs 4 and 5 of this Second Interim Order, shall

nonetheless remain binding and preclusive (as provided in the second sentence of this paragraph) on any

person, including any Trustee, except as to any such findings and admissions that were expressly and

successfully challenged in such adversary proceeding or contested matter. Nothing in this Second

Interim Order vests or confers on any person, including a Trustee, standing or authority to pursue any

                                                    29
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 30 of 34




cause of action belonging to the Debtors or their estates. In the event that there is a timely successful

challenge brought pursuant to this paragraph 24, the Court shall retain jurisdiction to fashion an

appropriate remedy. Notwithstanding the foregoing, advisors to any Committee appointed in these Cases

may investigate the Claims and Liens of the Secured Parties prior to the Committee Challenge Deadline

at an aggregate expense not to exceed $50,000.

       25.     Limitation on Use of Collateral. The Debtors shall use the proceeds of the Prepetition

Collateral solely as provided in this Second Interim Order. Notwithstanding anything herein or in any

other order of this Court to the contrary, no Prepetition Collateral or the Carve Out may be used to: (a)

object, contest or raise any defense to, the validity, perfection, priority, extent or enforceability of any

amount due under the Credit Documents, or the liens or claims granted under this Second Interim Order

or the Credit Documents; (b) assert any Claims and Defenses against any of the Administrative Agent

or the other Secured Parties or their respective agents, affiliates, subsidiaries, directors, officers,

representatives, attorneys or advisors; (c) seek to modify any of the rights granted to the Administrative

Agent and the Secured Parties hereunder, or (d) pay any amount on account of any claims arising prior

to the Petition Date unless such payments are approved by an order of this Court without objection from

the Administrative Agent.

       26.     Binding Effect; Successors and Assigns. The provisions of this Second Interim Order,

including all findings herein, shall be binding upon all parties in interest in the Cases, including without

limitation, the Administrative Agent and the other Secured Parties and the Debtors and their respective

successors and assigns (including any Trustee hereinafter appointed or elected for the estate of any

Debtor, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary

appointed as a legal representative of any of the Debtors or with respect to the property of the estate of

                                                    30
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 31 of 34




any of the Debtors) and shall inure to the benefit of the Administrative Agent, the Secured Parties and

the Debtors and their respective successors and assigns, provided that, except to the extent expressly set

forth in this Second Interim Order, the Administrative Agent and the Secured Parties shall have no

obligation to permit the use of the Prepetition Collateral or extend any financing to any Trustee or similar

responsible person appointed for the estate of any Debtor. For all adequate protection and stay relief

purposes throughout the Cases, the Secured Parties shall be deemed to have requested relief from the

automatic stay and adequate protection as of the Petition Date. For the avoidance of doubt, such request

will survive termination of this Second Interim Order.

       27.     Limitation of Liability. In permitting the use of the Prepetition Collateral or in exercising

any rights or remedies as and when permitted pursuant to this Second Interim Order, subject to entry of

the Final Order, the Administrative Agent and the other Secured Parties shall not be deemed to be in

control of the operations of the Debtors or to be acting as a “responsible person” or “owner or operator”

with respect to the operation or management of the Debtors (as such terms, or any similar terms, are used

in the United States Comprehensive Environmental Response, Compensation and Liability Act, 29

U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute). Furthermore, nothing in this

Second Interim Order shall in any way be construed or interpreted to impose or allow the imposition

upon the Administrative Agent or the other Secured Parties of any liability for any claims arising from

the prepetition or post-petition activities of any of the Debtors and their respective affiliates (as defined

in section 101(2) of the Bankruptcy Code).

       28.     No Impact on Certain Contracts/ Transactions. No rights of any person under sections

555, 556, 559, 560 and 561 of the Bankruptcy Code shall be affected by the entry of this Second Interim

Order as to any contract or transaction of the kind listed in such Bankruptcy Code sections.

                                                     31
         Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 32 of 34




       29.     Effectiveness. This Second Interim Order shall constitute findings of fact and conclusions

of law and shall take effect immediately upon entry hereof, and there shall be no stay of execution of

effectiveness of this Second Interim Order. To the extent that any finding of fact shall be determined to

be a conclusion of law, it shall be so deemed and vice versa.

       30.     Proofs of Claim. None of the Administrative Agent nor the other Secured Parties will be

required to file proofs of claim in any of the Cases or successor cases, and the Debtors’ stipulations in

paragraph 4 hereof shall be deemed to constitute a timely filed proof of claim. Any order entered by this

Court in relation to the establishment of a bar date for any claim (including without limitation,

administrative claims) in any of the Cases or successor cases shall not apply to the Administrative Agent

or the other Secured Parties with respect to the Credit Agreement Obligations. Notwithstanding the

foregoing, the Administrative Agent, on behalf of itself and the applicable Secured Parties, is hereby

authorized and entitled, in its sole discretion, but not required, to file (and amend and/or supplement, as

it sees fit) a single master proof of claim in the Cases for any claims arising under the Credit Agreement

and hereunder (the “Master Proof of Claim”). Any Master Proof of Claim filed by the Administrative

Agent shall be deemed to be in addition and not in lieu of any other proof of claim that may be filed by

any of the other Secured Parties. The Master Proof of Claim, if filed, shall not be required to identify

whether any Secured Party acquired its claim from another party and the identity of any such party or be

amended to reflect a change in the holders of the claims set forth therein or a reallocation among such

holders of the claims asserted therein resulting from the transfer of all or any portion of such claims.

The Master Proof of Claim, if filed, shall not be required to attach any instruments, agreements or other

documents evidencing the obligations owing by each of the Debtors to the applicable Secured Parties,

which instruments, agreements or other documents will be provided upon written request to counsel to

                                                    32
          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 33 of 34




the Administrative Agent. The provisions of this paragraph 30 and the Master Proof of Claim are

intended solely for the purpose of administrative convenience.

       31.     Final Hearing. The Final Hearing is scheduled for May 6, 2020 at 11:00 a.m., prevailing

Central time, before this Court, subject to any procedures or rules implemented by the Court in

connection with the Pandemic. The Debtors shall promptly mail copies of this Second Interim Order

(which shall constitute adequate notice of the Final Hearing) to the parties having been given notice of

the Interim Hearing, and to any other party that has filed a request for notices with this Court. Any party

in interest objecting to the relief sought at the Final Hearing shall file written objections on the Court’s

docket no later than April 27, 2020 at 4:00 p.m., prevailing Central time.

       32.     Jurisdiction. This Court shall retain jurisdiction to enforce the terms of this Second

Interim Order and to adjudicate any and all matters arising from or related to the interpretation or

implementation of this Second Interim Order.

       33.     Controlling Effect of Second Interim Order. To the extent any provision of this Second

Interim Order conflicts or is inconsistent with any provision of the Motion, the provisions of this Second

Interim Order shall control to the extent of such conflict. Except to the extent expressly amended hereby,

the Interim Order remains in full force and effect.



 Houston, Texas
 Date: [___________], 2020                            United States Bankruptcy Judge




                                                      33
                          Case 20-32021 Document 138 Filed in TXSB on 04/14/20 Page 34 of 34


Whiting Petroleum Corporation (NYSE:WLL)
Cash Flow Forecast
(USD in 000s)


($MM)

                                      Wk-1            Wk-2       2-Week
Week Ended ->                        24-Apr           1-May       Total
RECEIPTS
 Oil, Gas, & NGL Receipts            $     77.5 $         2.9    $    80.4
 Hedge Settlements                            -             -            -
 Revenue Distributions & MVC's             (1.0)        (47.3)       (48.3)
 JIB Receivables & Non-Op Receipts         12.6          13.6         26.3
   Net Receipts                            89.1         (30.7)        58.4

OPERATING DISBURSEMENTS
 Payroll & Benefits                         4.4          0.6          5.0
 LOE & GPT                                 10.9          9.9         20.8
 CapEx                                     11.9         11.9         23.8
 JIB Payable                                2.7          2.7          5.5
 G&A (Non-Payroll) and Tax                  6.3          1.4          7.7
   Total Operating Disbursements           36.3         26.5         62.8

OPERATING CASH FLOW                  $     52.8   $     (57.2)   $    (4.4)

NON-OPERATING DISBURSEMENTS
 Restructuring / One-Time Items               -           0.2          0.2
 Debt Service                                 -           3.9          3.9
 TOTAL DISBURSEMENTS                       36.3         30.6         66.9

NET CASH FLOW                        $     52.8   $     (61.3)   $    (8.5)
